 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 402 Sanderson Farms, Inc. (Production Division) and United Food and Commercial Workers Union, Local 1529.  Case 15ŒCAŒ16450 September 29, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH The central issue in this case is whether the administra-tive law judge correctly found that the Respondent vio-lated Section 8(a)(3) and (1) of the National Labor Rela-tions Act1 when it discharged employee Bill Noland.2The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,3 and conclusions4 and to adopt the recommended Order as modified and set forth in full below.5We agree with the judge™s finding that the Respondent violated Section 8(a)(3) and (1) when it discharged Noland on November 6, 2001.6  Under Wright Line,7 the General Counsel has the burden of showing that Noland™s union activity was a motivating factor in the Respondent™s decision to discharge Noland.  The burden                                                                                                                      1 Other issues presented are whether the judge correctly found that the Respondent violated Sec. 8(a)(1) of the Act: (1) when the Respon-dent™s personnel supervisor, Derek Fletcher, asked Keith Wicker, as he was applying to return to work for the Respondent, if he was for or against the Union and when Fletcher impliedly threatened Wicker with negative consequences if he associated with Noland, a known union supporter; and (2) when its Division Manager Ed Putnam told em-ployee Scott Boyd that the Respondent was experiencing problems over the Union and was trying to weed out the troublemakers. 2 On November 20, 2002, Administrative Law Judge Pargen Robert-son issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. 3 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 4 The judge inadvertently found that the Respondent unlawfully re-fused to reinstate Noland and included a remedy for this finding in his recommended Order.  We shall modify the recommended Order to delete any reference to such refusal to reinstate, which was neither alleged nor litigated. 5 We shall modify the judge™s recommended Order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996); Excel Container, Inc., 325 NLRB 17 (1997); and Ferguson Electric Co., 335 NLRB 142 (2001).  We shall also add an expunction provision under Sterling Sugars, Inc., 261 NLRB 472 (1982). 6 All dates refer to 2001 unless otherwise indicated. 7 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). then shifts to the Respondent to establish that it would have discharged Noland even in the absence of his union activity. We agree with the judge™s finding that the General Counsel met his burden under Wright Line.  Thus, as the judge found, the Respondent knew of Noland™s union activity prior to his discharge and had reason to believe that Noland was a chief proponent of the Union.  The Respondent demonstrated animus against the Union when it unlawfully interrogated and threatened Keith Wicker.  Moreover, the Respondent™s threat to Wicker demonstrates its animus against Noland in particular.  The Respondent™s admonition to Wicker to stay away from Noland if Wicker did not want to get involved in the Union, shows that Noland™s union activity was a fac-tor in the Respondent™s decision to discharge him.  Addi-tionally, the Respondent displayed its unlawful motiva-tion toward Noland when it unlawfully told Scott Boyd that it planned to weed out troublemakers. We also agree with the judge™s finding that the Respon-dent did not meet its Wright Line burden of proving that it would have discharged Noland even if he had not been engaged in union activity.  As set out more fully in the judge™s decision, the Respondent asserts that it discharged Noland for incurring a fifth unexcused absence under the Respondent™s attendance rules when he left work early on October 29.  However, Noland™s credited testimony shows that the Respondent™s dispatcher, Fred Jones, told Noland on October 29 that the only truck that was available while Noland™s truck was being serviced  ﬁwould not pullﬂ and that Noland could go home.  Thus, there was no available truck on October 29, and Noland should not have been assessed an unexcused absence for October 29 under the Respondent™s attendance rules. Noland, accordingly, did not have the five unexcused absences required for dis-charge.  On these grounds, we find that the Respondent™s purported reason for its action, a fifth unexcused absence, did not exist.  Moreover, the Respondent™s failure to inves-tigate the condition of Noland™s truck on October 29 be-fore it decided to discharge him suggests that the Respon-dent was not concerned whether it had legitimate, nondis-criminatory grounds to discharge Noland.  The Respon-dent™s reason for discharging Noland was, therefore, pre-textual and defeats its attempt to show that it would have discharged Noland absent his union activities.8  Grand  8 The judge counted July 2 as an unexcused absence for Noland, which would have been a fifth unexcused absence.  However, July 2 was the date that Noland received a formal warning.  The judge also erroneously found that Putnam was present in Fletcher™s office when Noland was told that he was being terminated.  Neither of these factual errors affects our decision. In light of our conclusion that the Respondent failed to establish its Wright Line defense that it discharged Noland for unexcused absences, 340 NLRB No. 59  SANDERSON FARMS, INC. 403River Village
, 326 NLRB 1215, 1219 (1998); 
Limestone 
Apparel Corp.
, 255 NLRB 722 (1981), enfd. 705 F.2d 799 
(6th Cir. 1982). 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Sanderson Farms, Inc. (Production Divi-
sion), Fernwood, Mississippi, 
its officers, agents, succes-
sors, and assigns, shall 
1.  Cease and desist from 
(a) Coercively interrogating its employees about their 
activity on behalf of the United Food and Commercial 
Workers Union, Local 1529, or any other labor organiza-
tion. 
(b) Impliedly threatening its employees with negative 
consequences if they become
 involved with the Union. 
(c) Threatening its employees that it is experiencing 
problems and will weed out troublemakers who support 
the Union. 
(d) Discharging its employ
ees because of their in-
volvement with the Union.  
(e) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Bill Noland full reinstatement to his former job or, if that 
job no longer exists, to a substantially equivalent posi-
tion, without prejudice to his seniority or any other rights 
or privileges previously enjoyed. 
(b) Make Bill Noland whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-

tion against him, in the manner set forth in the remedy 
section of the decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any references to Noland™s unlawful dis-
charge, and within 3 days thereafter notify him in writing 
that this has been done and that the unlawful discharge 
will not be used against him in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
                                                                                            
                                                           
we find it unnecessary to rely on the judge™s discussion of disparate 
treatment. 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Fernwood, Mississippi, copies of the at-

tached notice marked ﬁAppendix.ﬂ
9  Copies of the notice, 
on forms provided by the Regional Director for Region 
15, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous places 

including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event that, 
during the pendency of these 
proceedings, the Respondent has gone out of business or cl
osed the facility involved in these proceedings, the Respon
dent shall duplicate and mail, at its own expense, a copy of the notice to all cur-

rent employees and former employees employed by the 
Respondent at any time since October 10, 2001. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
 NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT coercively interrogate our employees 
about their activity on behalf of the United Food and 
Commercial Workers Union, Local 1529, or any other 
labor organization. 
 9 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 404 WE WILL NOT impliedly threaten our employees with 
negative consequences if they become involved with the 
Union. 
WE WILL NOT threaten our employees that we are 
experiencing problems and will weed out troublemakers 

who support the Union. 
WE WILL NOT discharge our employees because of 
their involvement with the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL
, within 14 days of the Board™s Order, offer 
Bill Noland immediate reinstatement to his former job 
or, if that job no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make Bill Noland whole for any loss of 
earnings and other benefits resulting from our discrimi-
nation against him, less any net interim earnings, plus 
interest. 
WE WILL
, within 14 days of the Board™s Order, re-
move from our files any reference to the unlawful dis-
charge of Bill Noland, and WE WILL, within 3 days 
thereafter, notify him in writi
ng that this has been done 
and that the unlawful discharge will not be used against 

him in any way.
  SANDERSON FARMS, INC. (PRODUCTION 
DIVISION) 
 Kevin McClue, Esq., 
for the General Counsel.
Andrew C. Partee Jr., Esq
., of New Orleans, Louisiana, for the 
Respondent.Roger K. Doolittle, Esq., of Jackson, Mississippi, for the Charg-
ing Party. 
DECISION PARGEN ROBERTSON, Administrative Law Judge.  This 
case was heard in Magnolia, Mi
ssissippi, on September 16 and 
17, 2002.  On the entire record, including my observation of the 
demeanor of the witnesses, and af
ter considering the briefs filed 
by Respondent and General Counsel, I make the following 
findings. I.  JURISDICTION 
Respondent admitted that it is a corporation, with an office 
and place of business at Fern
wood, Mississippi.  Respondent admitted that in the conduct of its business it annually sells and 
receives goods valued in excess of $50,000 directly from points 
outside Mississippi, and has been an
 employer at material times 
engaged in commerce within the meaning of Section 2(2), (6), 

and (7) of the Act. 
II.  LABOR ORGANIZATION 
Respondent admitted that the Charging Party (Union) has 
been a labor organization within 
the meaning of Section 2(5) of 
the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
The complaint includes allegations of unlawful interrogation, 
threats, and discharge. 
The Record 
Bill Noland worked for Respondent as a truckdriver for 
about 7 years.
1  Noland and another employee were the em-
ployees that first contacted the 
Union in July 2001.  Employees 
then met with Union Representative Bill Johnson at Brian 
White™s house.  The employees decided to try and organize for 

the Union.  Johnson gave them au
thorization cards to distribute 
among the employees.  Noland pa
ssed out approximately 10 to 

15 cards to employees in the parking lot of the feed mill over 
the 3 or 4 days after the meeting. 
Noland took a vacation during the week of September 10, 
2001. After working on Friday, Sept
ember 7, he flew to Salt 
Lake City.  The Union was elected representative of unit em-

ployees while Noland was away.  Upon his return on Septem-
ber 17, Noland was given a writ
eup for not working on Satur-
day, September 8.  The warning was marked ﬁfinal warning,ﬂ 

and included the notation 
ﬁVacation Starts Monday.ﬂ
2  Noland testified that employees do not work on Saturdays unless as-
signed.3  Bill Noland met with Personnel Supervisor Derek 
Fletcher and asked to see the rule that required employees to 

work while on vacation.  Fletcher told him there was no such 
rule.  Noland then asked how anyone could plan a trip 2 months 
ahead and not know he would have to work on Saturday.  He 
asked Fletcher, ﬁcan you get it through your thick skull about 
that?ﬂ Fletcher got up, walked around his desk and said, ﬁBill, 
you can ask some of the stupidest questions.ﬂ  Then Fletcher 
said, ﬁBill, you need to get wi
th your union representative.ﬂ  
Noland replied, ﬁyou are looking 
at one of the stewards now.ﬂ 
Derek Fletcher interviewed Keith Wicker around October 
17, 2001.  Wicker was applying to return to work for Respon-
dent. Wicker testified that Fletcher asked him if he knew a 
union had come in and if he was for or against the Union.  
Fletcher told him to stay away from Bill Noland if he did not 
want to get involved in the Union. 
Scott Boyd
4 phoned Respondent around October 19, 2001, 
and talked to Lee Gill about returning to work for Respondent. 
At that time Boyd had four outstanding traffic tickets and 13 
over a period of time on his CDL.  He understood that Respon-
dent had a rule prohibiting rehire for anyone with more than 
                                                          
 1 Noland was discharged on November 6, 2001.
2 His vacation did not officially start until Monday, September 10, 
and Noland was assigned to work on Saturday, September 8.
3 Noland testified that the normal procedure was for Respondent to 
post Saturday assignments on Thursday or Friday.  Noland did not 
testify that notice of his Septem
ber 8 assignment was not posted on 
September 6 or 7, and there was no
 other evidence showing that Re-
spondent did not give proper notice of the September 8 assignments.
4 Scott Boyd is now a supervisor.  At material times he was a truck-
driver.
 SANDERSON FARMS, INC. 405three traffic tickets.  Boyd asked Gill if the traffic tickets meant 
that he would not get a job.  Gill replied that the Company was 
having trouble with the Union and turmoil was going on.  Boyd 
cut Gill off and said that he wasn™t interested, that he wasn™t 
part of that and that he just wanted a job.  Gill told him to re-
port Monday morning. 
Boyd was called into the office and met with Ed Putnam and 
Derek Fletcher in October or 
November 2001.  Before that meeting he had been complaining to Lee Gill about split loads. 
Boyd was asked to explain his problem.  He complained that 
the assignment system was unfair.  Putnam said there were 
problems they were having because of the union stuff and they 
had a few troublemakers.  Putnam said they were trying to 
work around it.  He told Boyd that they were trying to weed out 
the troublemakers.  Boyd said th
at he did not have anything to 
do with that but that he was having problems with some of the 
employees.  Boyd told Putnam and Fletcher that somebody was 
threatening to shoot him if he did not strike.  Fletcher asked 
Boyd to give him the ﬁCB handlesﬂ
5 for the truckdrivers.  Boyd 
gave Fletcher all the 
handles that he knew. 
On October 29, 2001, Bill Nola
nd was told that his truck 
needed service.  He asked to be
 assigned another truck.  Noland 
testified that the dispatcher, Fr
ed Jones, replied that truck 4155 
was out there but ﬁit wouldn™t pull.ﬂ  Noland then took his truck 

to the shop.  He stopped at truck 4155 but then decided not to 
try and drive it in view of Jones™s comments.  Noland went 
back to Fred Jones and said that since Jones had said that 4155 
would not pull, he would go to the house.  According to 
Noland, Jones gave him permission to go home.6  Noland 
punched out around 11:30. 
Noland™s timecard was missing when he reported to work on 
November 6.  He was directed to Derek Fletcher.  Fletcher, Lee 
Gill,7 and Ed Putnam
8 were all present in Fletcher™s office. 
Fletcher read out the list of Noland™s absences and said that 

Noland had left early on October 29.  Noland told them that 
Fred Jones had told him that truck 4155 would not pull.  Noland 
asked if he was fired. Gill said no that he wanted Noland to haul 
feed.  Ed Putnam said that he wanted to check out truck 4155 

and he would let Noland know at the end of the day. 
At the end of the day Noland was directed back to Fletcher™s 
office. Putnam, Gill, and Fletcher were all present.  Fletcher 
read off Noland™s unexcused absences and asked for Noland™s 
badge.  Noland asked how come the driver that left early on the 
last day he worked was not written up.  Lee Gill replied that 
that driver should have been wr
itten up.  Noland asked for his 
termination paper and Fletcher re
plied he had been advised not 
to give a copy to Noland. 
                                                          
 5 Boyd testified that he overheard someone threatening to shoot him 
over the CB radio.  He testified that anyone listening to the CB conver-
sations could identify the speakers 
if they knew each speakers ﬁhandleﬂ 
(CB call name).
6 Fred Jones testified that he told Noland that the shop had cleared 
truck 4155.  He denied telling Noland that the truck would not pull and 

he denied that he gave Noland permission to go home.
7 Gill was the mill supervisor.
8 Putnam was Respondent™s manager.
Findings Credibility 
I base my credibility findings on the full record including 
demeanor of the witnesses a
nd other evidence including espe-
cially whether the testimony was 
rebutted or supported by other 
testimony.  In determining credibility the testimony of Scott 
Boyd was significant in regard to his credibility and that of 
other witnesses.  Boyd was employed as a truckdriver at the 
time of material events and at the time he gave an affidavit to 
the NLRB Regional Office
.  However, when he testified Boyd 
had been promoted to supervisor. 
I found Boyd to be a reluctant witness.  Among other things 
his testimony at the hearing conflic
ted with his sworn affidavit.  
Additionally, it was apparent fr
om his demeanor that he was uncomfortable throughout his examination by counsel for Gen-
eral Counsel.  Nevertheless, Boyd
 admitted among other things, 
that Ed Putnam told him that the Company was having trouble 

over the Union and Putnam was going to weed out the trouble-makers.  That testimony was in accord with testimony Boyd 
gave in a prehearing affidavit. 
 At that time Putnam and Derek 
Fletcher were talking with Boyd in Fletcher™s office and the 

three of them discussed, among other things, Boyd™s allegation 
that other employees were hara
ssing him regarding the Union.  
In view of the consistency betw
een his affidavit and that testi-
mony, his demeanor and the full record, I credit Boyd™s testi-
mony about Putnam weeding out the troublemakers. 
Scott Boyd also testified in a prehearing affidavit that he 
overheard Fred Jones say, ﬁHe had said he would get rid of that 
son of a bitch.ﬂ Jones made that comment on the day Bill 
Noland was discharged and J
ones was referring to Noland. Boyd disputed that testimony at the hearing.  He testified that 
he had not actually overheard J
ones make those statements. 
Instead he testified that his affidavit was incorrect and that he 
had actually only overheard Keit
h Wicker say that he, Wicker, 
had heard Jones make that comm
ent.  Keith Wicker was not 
questioned about November 6, a
nd when asked about that date on cross-examination, counsel for General Counsel successfully 
objected that that question was outside the scope of direct ex-
amination.  In view of the entire 
record, and in view of the fact 
that no testimony during the hearing supported a finding that 
Fred Jones made comments regarding getting rid of Noland, I 
am unable to credit evidence that Fred Jones said that he was 
going to get rid of Bill Noland. 
I considered the demeanor of Derek Fletcher and that of 
Keith Wicker.  Wicker testified that Derek Fletcher interviewed 
him and that Fletcher asked him if he supported or opposed the 
Union.  Fletcher told Wicker to stay away from Bill Noland if 
he did not want to get involved with the Union.  Fletcher testi-
fied that it was Wicker and not 
himself, that first brought up the 
Union and Fletcher denied that he told Wicker to stay away 
from Bill Noland.  I am convinced that Wicker was the more 
credible of the two witnesses and I credit his testimony and do 
not credit Fletcher to the extent Fletcher™s testimony was dis-
puted by credited evidence. 
There was testimony regarding Bill Noland™s terminal inter-
views.  It is evident from all the evidence, that there were two 
interviews regarding Noland™s 
discharge and both occurred on 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406 November 6, 2001.  The same f
our people were present at both 
interviews.  Those four were
 Noland, Ed Putnam, Derek 
Fletcher, and Lee Gill.  I found that Bill Noland was a credible 
witness and other than noted below, I have fully credited his 
testimony. 
A determination of what occurred during the first interview is 
of significant importance in determining why Respondent dis-
charged Bill Noland.  However, three of the witnesses to that 

meeting, Noland, Putnam, and Gill failed to gave a complete 
account of the first November 6 m
eeting.  Derek Fletcher™s tes-
timony involved the most complete
 recollection of that meeting 
but, as shown above, in other respects Fletcher was not totally 
credible.  Therefore, I also cons
idered credible evidence regard-
ing the key event that was discussed in the morning meeting.  
That key event was the exchange between Bill Noland and Fred 
Jones on October 29. In regard
 to what actually happened on 
October 29, I credit the testimony of Noland, which showed, 

among other things, that Jones told him truck 4155 would not 
pull and that Jones gave Noland permission to go home. Fletcher™s testimony of the fi
rst meeting on November 6, as to what was said by Bill Noland, tracks what Noland testified 
regarding his encounter with Fred Jones. 
Nevertheless, I also considered other evidence including 
what Fletcher testified regarding his role in the investigation 
following the first November 6 meeting.  Derek Fletcher testi-
fied that he talked with dispatcher Fred Jones.  Among other 
things Jones told Fletcher that he told Noland on October 29, 
the shop had cleared truck 4155, that he did not tell Noland that 
truck 4155 would not pull and that he told Noland he could 
drive 4155 or go home.  That evidence supported Derek 
Fletcher™s account of the firs
t November 6 meeting even though 
Jones denied telling Noland 
that truck 4155 would not pull. 
Moreover, there was no testimon
y showing that Fletcher™s 
account of that meeting was in
correct.  Although Noland, Put-
nam, and Gill were at the meeting, none of them testified in as 
much detail as Fletcher.  Nevertheless, Noland, Putnam, and 
Gill did not dispute Fletcher™s account of that meeting.  There-
fore, I credit Fletcher™s acc
ount of that first meeting. 
In regard to the second meeting on November 6, I find the 
evidence was not in conflict as to material issues.  There was no 
dispute but that Noland was discharged during that meeting. 
Conclusions The 8(a)(1) Allegations 
Interrogation on October 10, 2001 
Threat of Negative Consequences 
The evidence regarding these allegations is found in the tes-
timony of Keith Wicker.  As 
shown above Wicker testified 
about a conversation he had with
 Personnel Supervisor Fletcher 
around October 17, 2001.  Wicker
 was being interviewed be-
fore returning to work for Respondent.  I have credited testi-
mony that Fletcher asked Wick
er if he knew a union had come in and if he was for or against the Union.  Fletcher told him to 
stay away from Bill Noland if he did not want to get involved 
in the Union. 
The test frequently applied in allegations of illegal interroga-
tion is the one that was applied in 
Bourne v. NLRB, 332 F.2d 47 
(2d Cir. 1964) (see 
Dorn™s Transportation Co.,
 168 NLRB 457 
(1967)).  The criteria applied there included, (1) the back-

ground; (2) the nature of the information sought; (3) the iden-
tity of the questioner; (4) the pl
ace and method of interrogation; 
and (5) the truthfulness of the reply.  Here, as to (1), there was 
no showing that Respondent had a history of hostility and dis-
crimination. Regarding (2), th
e information sought could have 
led Respondent to reject the j
ob application of Wicker or it 
could have coerced Wicker into avoiding the Union.  As to (3), 
the questioner was a high-ranking 
supervisor.  Regarding (4), 
the interrogation occurred in the office where employees were 

interviewed for employment. As to (5), the record does not 
show whether Wicker™s repl
y was truthful or not. 
The Board has determined that 
an examination of the above 
criteria need not involve a strict
 evaluation of each factor.  In-
stead, the ﬁflexibility and deliberately broad focus of this test 
make clear that the 
Bourne criteria are not prerequisites to a 
finding of coercive questioning, but rather useful indicia that 
serve as a starting point for assess
ing the ‚totality of the circum-
stances.™ﬂ  
Westwood Health Care Center
, 330 NLRB 935 
(2000); citing ﬁDﬂ Perdue Farms Inc. v. NLRB
, 144 F.3d 830 
(D.C. Cir. 1998); Timsco, Inc. v. NLRB
, 819 F.2d 1173 (D.C. 
Cir. 1987). In addition to the above-noted factors, Fletcher™s comment 
that Wicker should stay away from Noland adds to the showing 

of coercive interrogation and includes an implied threat of 
negative consequence.  In view
 of the above, I am convinced 
that the interrogative and implied threat were coercive and con-
stituted violations of Section 8(a)(1). 
Threat to Weed-Out Troublemakers 
Scott Boyd
9 was called into the office and met with Putnam 
and Fletcher in October or November.  Before that meeting 
Boyd had complained to Lee Gill about split loads.  Boyd was 
asked to explain his problem.  
He complained about an unfair-
ness of the assignment system.  Putnam said there were prob-
lems they were having because of the union stuff and they had 
a few troublemakers.  They were trying to work around it.  
Putnam told Boyd that they were trying to weed out the trou-
blemakers.  Boyd said that he did not have anything to do with 
that. Boyd then said that he was having problems with some of 
the employees. Somebody was threatening over the CB radio to 
shoot Boyd if he did not strike. 
 Fletcher asked Boyd to give 
him the ﬁCB handlesﬂ10 for the truckdrivers.  Boyd gave 
Fletcher all the handles that he knew. 
It is clear from the above, that Putnam in threatening to weed 
out troublemakers was threatening to discharge employees that 
were supporting the Union.  Those comments constitute threats 
in violation of 
Section 8(a)(1). The 8(a)(3) Allegations 
Bill Noland was involved in union activities.  He and another 
employee were the employees that first contacted the Union in 
                                                          
 9 Scott Boyd is currently a supervisor.  He was called by counsel for 
General Counsel and examined under Rule 611(c) FRE.
10 Boyd testified that anyone listeni
ng to the CB conversations could 
identify the speakers if they kne
w each speakers ﬁhandleﬂ (CB call 
name).
 SANDERSON FARMS, INC. 407July 2001.  Employees then met 
with Union Representative Bill 
Johnson at Brian White™s house.  Bill Noland passed out 10 to 
15 cards to employees in the parking lot of the feed mill over 3 
or 4 days after that meeting.  The evidence showed that Re-
spondent learned that Noland 
was involved with the Union 
shortly after September 17, 2001. 
Noland testified that he told Derek Fletcher that he was a union steward when they met and 
Noland complained about recei
ving his September 17 final warning.  Fletcher then told Lee Gill that Noland was a stew-

ard.  Ed Putnam admitted that he received an unfair labor prac-
tice charge against the Company around October 12 alleging 
that it had unlawfully discrimi
nated against Noland because of 
his union activity.  Derek Fletcher cautioned Keith Wicker on 
October 17 to stay away from Nola
nd if he wanted to stay out 
of the Union. I have also considered whether Respondent demonstrated un-
ion animus.  The evidence regard
ing animus rests on the testi-
mony of Keith Wicker and Scott Boyd.  As shown above 
Wicker was interrogated about how he felt about the Union 
when rehired by Respondent 
on October 17, 2001.  Derek 
Fletcher told Wicker to stay away from Bill Noland if he did 
not want to get in the Union.  Scott Boyd testified that Ed Put-
nam said the Company was troubled by the Union and that he 
was going to get rid of the troublemakers. 
That testimony by Wicker and Boyd shows that the Com-
pany was opposed to the Union and that Ed Putnam
11 intended 
to get rid of the troublemakers.  Putnam did not identify the 
troublemakers in his comments to Boyd, but Derek Fletcher 
illustrated to Keith Wicker on October 17, that Bill Noland was 
the employee most closely identified with the Union.  I find 
that Respondent demons
trated union animus. 
One other factor appeared to have some importance.  That in-
volved the timing of Noland™s disc
harge.  Noland™s final warn-
ing (GC Exh. 2(D)) included a notation of the unexcused ab-
sences that justified that warning.  The first of those unexcused 
absences occurred on May 5, 
2001.  Under Respondent™s con-
tinuing 6-month rule that partic
ular unexcused absence expired12 on November 5, 2001.  Therefore, when Respondent met to 

consider discipline to Noland on November 6, the 6-month pe-
riod had just expired on the first unexcused absence used to 
justify Noland™s final warning.  
The absentee system testified to 
by Derek Fletcher, involved prog
ressive discipline that involved a formal warning after three unexcused absences, followed by a 

final warning if the employee had another unexcused absence 
within the continuing 6 months which would be followed by 
discharge if that employee had 
an additional unexcused absence 
within the same 6 months.  When Putnam, Fletcher, and Gill 
considered action against Noland on November 6, the 6-month 
clock was just past its limit.  However, the last incident that had 
allegedly caused Putnam, Fletcher, and Gill to meet on Novem-
                                                          
                                                           
11 Putnam denied that he has had a 
conversation with Scott Boyd re-
garding the Union and he denied that 
he told Boyd that he was going to 
weed out union troublemakers.  As shown above, I credit Boyd and 
discredit Putnam regard
ing their conversation.
12 Although there is no evidence that unexcused absences were re-
moved from employees™ records after 6 months, it was Respondent™s 
practice to consider only unexcused 
absences that occurred in the 6-month period immediately before 
contemplated disciplinary action.
ber 6, did occur on October 29, wh
ich was just before the end of 
that continuing 6 months. Therefore, Respondent was under a 
deadline of sorts, regarding use of all the unexcused absences it 
had relied on in issuing Noland a final warning.  It was apparent 
that any chance to discharge Noland for absenteeism may pass 
or at the very least be delayed,
 if Respondent failed to act on 
November 6. Another matter that should be considered at this point is 
Noland™s final warning.  The final warning was not alleged as 

an unfair labor practice but there 
appeared to be some question 
of whether the warning was issued because of Respondent™s 
union animus.  However, the evidence did not establish that Respondent was aware of Noland
™s union activities on Septem-
ber 17.  Additionally, the evid
ence failed to show Respondent treated Noland in a discriminato
ry manner on that occasion. 
The September 17 warning arose over an incident on Satur-
day, September 8, 2001.  That weekend preceded Noland™s va-
cation, which started on September 10, and lasted until he re-turned to work on September 17.  Saturdays were not regular 
workdays but employees were routinely assigned Saturday work 
on an irregular basis and, when 
assigned, Saturday was treated 
as any other workday.  Noland testified that Saturday work was 

normally assigned on Thursday or
 Friday before the assigned 
Saturday workday and there was no evidence showing that prac-
tice was not followed on the week ending September 8.  There 
was no evidence illustrating that Noland was unaware of his 
September 8 work assignment before
 he left for vacation in Salt 
Lake City.  In view of that evidence, I find that Noland missed 
assigned work on September 8.  
Moreover, the record failed to show that Noland gave prior no
tice to Respondent that he was 
going to miss that work.  I find that Respondent did nothing 
wrong when it issued a final warning to Noland on Septem-
ber 17, 2001. It is well established that th
e General Counsel has the burden 
of proving that Respondent was motivated to discharge an al-
leged discriminatee because of union animus (
Manno Electric, 321 NLRB 1 fn. 12 (1996); 
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F. 2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1982); NLRB v. Transportation Management Corp., 462 U.S. 393 (1983)).  The evidence shows that Respondent 
knew before his discharge that
 Noland was involved with the 
Union and Respondent had reason to believe that Noland was 
perhaps the chief proponent of the Union.  The evidence proved that Respondent harbored animus 
against the Union and that it 
was motivated by its union animus to discharge Noland. 
As shown in the above-cited cases, I must consider whether 
Respondent proved that it would ha
ve discharged Noland in the 
absence of its union animus. 
As shown herein, Derek Fletcher testified about the first of 
two, November 6 meetings between Fletcher, Ed Putnam, Lee 
Gill, and Bill Noland.  Fletch
er went over Noland™s unexcused 
absences but Noland said that Fred Jones13 told him he could go home on the day of his last absence.  Fred Jones told Noland that 
 13 Fred Jones was the dispatcher that
 directed and supervised Noland 
on October 29.  Respondent does not 
dispute that dispatchers had au-
thority to permit employees to leave work.
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 408 the truck they wanted him to drive wouldn™t pull.
14  At that point the interview was delayed.  The interview was delayed accord-
ing to Fletcher and Ed Putnam in order for Respondent to inves-
tigate the claims made by Noland.  Fletcher participated in the 
investigation by talking with th
e dispatcher, Fred Jones. Gill 
participated in the investigation by riding along while a driver 

took truck 4155 out on a run. Although both Ed Putnam and Derek Fletcher testified that 
attendance was the sole basis for Bill Noland™s discharge, it 
was not a question of absence that allegedly caused Ed Putnam 
to finally decide on discharge after the November 6 investiga-
tions.  Instead, Lee Gill finding that truck 4155 was operational 
on November 6 allegedly prompted the discharge. 
I have several problems with 
the allegation that the Novem-
ber 6 test of truck 4155 was the deciding factor in the discharge 
of Noland.  In the first place Respondent never contended that 
Noland was fired because he refused to drive truck 4155.  In-
stead he was discharged allegedly because he left work before 
his shift ended.  As to truck 4155 the only relevant question 
appeared to be whether Fred Jones told Noland that that truck 

would not pull.  Noland did not drive truck 4155 on October 
29.  Instead after Fred Jones allegedly told him that truck would 
not pull, Noland decided against driving the truck, returned to 
the shop and told Fred Jones that he had decided not to drive 
4155. Moreover, if the condition of truck 4155 had been a material 
consideration, then the condition of the truck around October 
29, should have been the focal point and, as to that matter, it 
was not necessary to test drive the truck on November 6.  In-
stead Respondent had numerous records including the daily 
logs on truck 4155 that would have shown how truck 4155 
performed at material times.
15  Those records were not exam-
ined according to the testimony of Putnam, Fletcher, and Gill 
regarding the November 6 investigation. 
In view of the above, I find 
that the contention that Respon-
dent relied on a November 6 de
termination that truck 4155 was 
operational, was pretext.  In 
truth Respondent used that argu-
ment to justify its discharg
e of Noland even though the only 
true question that may have be
en relevant under Respondent™s 
alleged basis for its action, wa
s whether Noland should receive 
an unexcused absence for leaving work early on October 29. 
As shown above, despite the alleged impact of Gill™s find-
ings regarding truck 4155, both Pu
tnam and Fletcher testified 
that the sole basis for Noland™s discharge was his absentee 
record, I shall consider that matter.  As explained by Fletcher in 
                                                          
                                                           
14 Noland testified about the October 29 incident.  Dispatcher Fred 
Jones told Noland to take his truck 
to the shop for maintenance.  Jones 
told Noland that the only truck available for replacement service was 
truck 4155.  Noland testified that Jones also told him that truck 4155 
would not pull and after he returned from taking his truck to the shop, 
he told Jones he did not want to 
drive 4155 and Jones gave him permis-
sion to go home.  As shown above I credit Noland™s testimony about 
his October 29 conversati
ons with Fred Jones.
15 Respondent™s daily logs show th
at truck 4155 was out of operation 
for a short time on October 29 and fo
r a longer time on October 30.  In 
fact the truck broke down twice on October 30 (R. Exh. 3).  Moreover, 
as shown in the record including testimony by Scott Boyd, truck 4155 
was frequently not operational.  It
 was frequently broken down and in 
the shop.his testimony, Respondent™s abse
ntee rule provided that em-
ployees were subject to discharge for five unexcused absences 
during any 6-month period.  Employees received a warning 
after three and a final warning after four, unexcused absences. 
Noland™s attendance log (R. Exh. 11) shows unexcused ab-
sences on May 5, June 28, 29, a
nd 30, and a formal warning on 
July 2.  Noland received a final warning after missing work on 

Saturday, September 8 (GC Exh. 
2(D)).  That was his sixth 
unexcused absence within 6 m
onths.  As shown above, Re-
spondent first learned of Noland™s union activity during 
Noland™s discussion with Derek Fl
etcher about his final warn-
ing.  That discussion occurred s
hortly after Noland received his 
final warning on September 17, 2001. 
The next incident regarding No
land™s absentee record alleg-
edly occurred on October 29.  However, it was not until No-
vember 6 that Noland was called into a meeting with Putnam, 
Fletcher, and Lee Gill allegedly because he had left work early 
on October 29.  I found that Derek Fletcher credibly testified 
that Noland said in that meeting that Fred Jones told him truck 
4155 would not pull and that he c
ould go home.  Fletcher went 
on and testified that he talked 
with Fred Jones after the first 
November 6 meeting and, among other things, Jones said that 
he had told Noland that he could drive truck 4155 or go home. 
That evidence shows that Bill Noland™s argument was sup-
ported by Respondent™s investigative findings regarding 
Noland leaving work early on Oc
tober 29.  Noland as well as 
Fred Jones recalled that Jones 
said that Noland could go home. 
In view of that evidence, I shall question whether it was Re-
spondent™s practice to discharge 
or even discipline, employees 
under similar conditions.  In that regard I have considered Re-
spondent™s treatment of Noland and other employees.  As found 
below, Respondent showed itself to
 be lenient in the treatment of Noland (before discovering his union affiliation), Joe 

McDaniel, Mike Stubbs, and Scott Boyd. 
As to Bill Noland, it was Respondent™s announced practice
16 to discharge employees after 5 unexcused absences in a con-
tinuous 6-month period.  Before Respondent learned of 
Noland™s union activities he had more than 5 unexcused ab-
sences during the 6 months starting on May 5, and was not 
discharged.  Noland had unexcused absences on May 5, June 
28, 29, and 30, July 2, and Se
ptember 8, 2001.  After Respon-dent first learned of Noland™s union activity shortly after Sep-

tember 17, a situation arose th
at may not have involved disci-
plinary action before knowledge of
 Noland™s union activities.  
Fred Jones testified that he nor
mally did not count absences due 
to a driver not having an operational truck.  Nevertheless after 

telling Noland that truck 4155 would not pull and that Noland could go home, Respondent decided to
 treat that incident as an 
absence and to discharge Noland. 
Employee Joe McDaniel™s
17 records were enclosed in Re-
spondent™s March 26, 2002 position statement (GC Exh. 3).
18  Joe McDaniel served as the Company observer during the Sep-
tember 2001 NLRB election.  McDa
niel™s attendance log shows 
that McDaniel received a formal warning for unexcused ab-
 16 See especially the testimony of Derek Fletcher.
17 McDaniel was also known as Carmen McDaniel.
18 Other McDaniel records included R. Exh. 12.
 SANDERSON FARMS, INC. 409sences on December 10, 2001.  The attendance log shows that 
before McDaniel™s December 10 formal warning, he had unex-
cused absences on September 8, October 18, and November 6, 
2001.  He received ﬁFMLAﬂ time
 off on September 27 and 28, 2001.  After his formal warning McDaniel™s attendance log 
showed unexcused absences on February 2, 16, and 23, 2002.  
As shown above Respondent™s rou
tine called for a final warn-
ing for the next unexcused absence following a formal warning 

and discharge on the next unexcused absence.  In consideration 
of his September 8 unexcused absence, a continuing 6-month 
period started on that date a
nd would have ended on March 8, 
2002. In regard to McDaniel™s Febr
uary 16 unexcused absence the 
hourly absentee report shows that 
McDaniel ﬁleft at 10 a.m. to 
go & fix his wife™s car.  Still ha
d feed to haulŠ.ﬂ  McDaniel 
was absent on February 23, 2002, and no reason was given on 
the absentee report.  McDaniel wa
s not disciplined on either of 
those occasions even though under the rule applied to Bill 

Noland, McDaniel should have received a final warning on 
February 2, and been discharged following February 16, 2002.  
However, the record shows that
 McDaniel was not discharged 
even though he had an additional unexcused absence on Febru-
ary 23.  Additionally, Respondent discovered a problem with 
McDaniel™s absentee record when it updated its personnel re-
cords in February 2002, and it admitted in its March 26, 2002 
position statement (GC Exh. 3), that it had to make adjustments 
or McDaniel would have been discharged. 
Respondent argued that a comparison with Joe McDaniel is 
totally inappropriate.  It argued 
that McDaniel should be treated 
differently because he qualified for absences under the family 
medical leave act.  In that regard Respondent cited in its brief, a 
doctor™s excuse dated August 20, 2000 (see GC Exh. 3).  How-
ever, as shown in that alleged 
doctor™s excuse, Dr. Madnani did 
not excuse McDaniel from Saturday work.  Instead Dr. Mad-
nani merely noted that
 McDaniel reported to him that he is not able to work 6 days a week and that McDaniel reported to him 

that he can rest his shoulder 2 days on weekends.
19  Moreover, Respondent admitted that it made no adjustments in the han-
dling of McDaniel™s absences at that time (i.e., August 2000).  
Instead Respondent argued that
 Derek Fletcher spoke with 
McDaniel™s doctor and took steps to get the matter handled 
under the proper FMLA procedure.  That matter had not been 
resolved when Derek Fletcher
 resigned in January 2002, and 
there was no showing that it was ever resolved in regard to the 

6-month period following September 1, 2001. 
Nevertheless, Respondent argued that it continued to treat 
McDaniel out of concern that it may engage in unlawful activity 
under the family medical leave act.
  It contended that McDaniel 
should not be compared with Noland in regard to missing Satur-
day work.  It argued that it would be inappropriate to hold that it 
treated Bill Noland in a discriminatory fashion by finding 
unlawful its final warning to Noland for missing work on Satur-
                                                          
                                                           
19 In that regard I have also considered a certification of health pro-
vider dated April 29, 2002, where a doctor comments, among other 
things, ﬁPatient is currently incapacitated in regards that several hours 
of continuous work or several days of continuous work make his pain 
worse.ﬂ (R. Exh. 12).  That form was completed after the 6-month 
period that started on September 1,
 2001, and ended on April 1, 2002.
day, September 8.  As shown herein, I found that Respondent 
did not engage in unlawful action by issuing a final warning to 
Bill Noland for missing work on 
Saturday, September 8.  There-
fore, I did not inappropriately 
compare Noland with McDaniel 
in regard to Saturday work.  
Moreover, in considering McDan-iel™s overall absentee record, I 
relied on Respondent™s own re-
cords, which were submitted to the NLRB Regional Office with 
a letter dated March 26, 2001 (GC Exh. 3). 
Mike Stubbs was shown to have received at least 12 unex-
cused, at least 25 excused, and 2 absences that did not count 
during 2001.  Stubbs exceeded the number of absences both 
unexcused and excused, which 
Respondent alleged as prohib-ited during a continuing 6-mont
h period and he was not dis-charged. 
Some of Stubbs™s records were included in Respondent™s 
March 26, 2002 statement of position (GC Exh. 3).  The atten-
dance log shows that Stubbs r
eceived a formal warning for 
attendance violations on January 10, 2001.  He then received a 
final warning on April 9, 2001, for unexcused absences from 
February 13 through February 19, and April 2, 2001.  Even 
though Stubbs missed in excess of 
6 workdays after his formal 
warning, he was not discharged.  Beginning in July, after or 
near the end of the continuing 6 months for the period follow-
ing his first unexcused absence in 2001 on January 6, Stubbs 

had unexcused absences on July 2 and 17, 2001, and was 
awarded a formal warning for a July 23, 2001 absence.  An 
unexcused absence occurred on
 August 23, and Stubbs was awarded another final warning for an unexcused absence on 
September 3, 2001. Subsequent
ly, but continuing in the 6 
months beginning on July 2, 
2001, Stubbs had a number of 
absences where call in sick was noted on the hourly absentee 
report.  On some of those hourly absentee reports a doctor™s 
note was attached showing that
 Stubbs qualified for excused absences.
20  However, an hourly absentee report dated 10Œ31Œ
01 included the notation that Stubbs called in sick but ﬁneeds a 
doctor™s note for 10-31-01,ﬂ and the notation ﬁ7 combined oc-
currences (excused & unexcused) in 6-month period.ﬂ  If Re-
spondent had applied its prac
tice as explained by Derek 
Fletcher, Stubbs would have been discharged. 
Respondent™s treatment of Scott Boyd™s application for hire, 
illustrated that Respondent was more lenient when the con-
cerned employee did not support the Union.  As shown above 
Scott Boyd phoned Respondent around October 19, 2001, and 
talked to Lee Gill.  Boyd aske
d about returning to work for 
Respondent.  At that time Boyd had four outstanding traffic 
tickets and 13 over a period of time on his CDL.  He under-
stood that Respondent had a rule 
prohibiting rehire for anyone 
with more than three traffic tickets.  Boyd asked Gill if the 

traffic tickets meant that he would not get a job.  Gill replied 
that the company was having trouble with the union and tur-
moil was going on.  Boyd cut Gill off and said that he wasn™t 
interested, that he wasn™t part of
 that and that he just wanted a 
job.  Gill told him to report Monday morning.  That evidence 
 20 Derek Fletcher testified that it was Respondent™s practice to 
charge an employee with an unexc
used absence when the employee 
claimed illness but failed to provide a doctor™s excuse.
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 410 shows that Respondent occasionall
y relaxed its rules especially 
when the employee involved 
did not support the Union. 
There was more evidence that Respondent did not routinely 
discipline employees for leaving work after receiving permis-
sion from a dispatcher.  Dispatcher Fred Jones admitted that he 
routinely did not count absences 
when drivers left early because 
of the unavailability of a truck. 
In view of the above evidence I find that Respondent treated 
Bill Noland in a disparate manner and Respondent failed to 
prove that it would have discharged Bill Noland in the absence 
of his union activities. 
I find that Noland™s discharge was motivated by Respon-
dent™s antiunion animus, that Re
spondent engaged in pretext in 
an effort to prove its November 6 investigation of truck 4155 

justified the discharge of Noland and Respondent failed to 
prove that it would have discharged Noland in the absence of 
his union activities. 
CONCLUSIONS OF LAW 
1.  Sanderson Farms, Inc. (Production Division) is an em-
ployer engaged in commerce as defined in the Act. 
2.  United Food and Commercial Workers Union, Local 
1529 is a labor organization as defined in the Act. 
3.  Respondent, by coercively interrogating its employee 
about the Union; by impliedly 
threatening its employee with 
negative consequence if he be
came involved with the Union 
and by threatening its employee that it was experiencing prob-
lems and would weed out troublemakers that support the Un-
ion; engaged in conduct in viola
tion of Section 8(a)(1) of the 
Act. 
4.  Respondent, by discharging 
and refusing to reinstate its 
employee Bill Noland has engaged in conduct in violation of 
Section 8(a)(1) and (3) of the Act. 
5.  The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
THE REMEDY 
Having found that Respondent ha
s engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and 

desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. 
The Respondent having discrimi
natorily discharged em-
ployee Bill Noland, it must o
ffer Noland immediate reinstate-ment to his former job, or, if that job no longer exists, to a sub-

stantially equivalent position and 
make him whole for all loss 
of earnings and other benefits, computed on a quarterly basis 
from date of discharge to date of
 proper offer of reinstatement, 
less any net interim earnings, as prescribed in 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
  